DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
Claim Status
Claims 1, 7, 11, 19, 23, 26, 45, 47 and 104-115 are pending, claims 2-6, 8-10, 12-18, 20-22, 24-25, 27-44, 46, 48-103 are canceled, and claims 114-115 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 26, 104 and 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. US 20190116616 A1, hereinafter Si in view of Xia et al. US 20160174206 A1, hereinafter Xia.
Regarding claim 1, Si teaches a data transmission method (Si: Summary and para. [0108] terminal), comprising:
acquiring predefined information (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information);
determining, according to the predefined information, whether to perform a listen-before-talk (LBT) mechanism before transmission (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information);
upon the predefined information carrying LBT indication information, performing the LBT mechanism before a transmission device performs transmission according to a transmission mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information); [[and]] or
upon the predefined information not carrying the LBT indication information, performing a predetermined non-LBT processing operation before the transmission device performs transmission according to the transmission mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information).
It is noted that Si does not explicitly disclose: 
a directional transmission mode;
wherein in a case where the transmission device performs transmission by the directional mode with a plurality of directional beams, the method comprises: determining, according to signal energy received in a beam region formed by the plurality of directional beams, busy/idle states of at least one channel on the plurality of directional beams; or determining, according to the signal energy received in the beam region formed by the plurality of directional beams, busy/idle states of at least one channel in the beam region formed by the plurality of directional beams; or determining, according to signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel on the plurality of directional beams; or determining, according to the signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel in the beam region formed by the plurality of directional beams.
However, Xia from the same or similar fields of endeavor teaches the use of: a directional transmission mode (Xia: para. [0070-0072] Sectorization in WLAN systems may be implemented in accordance with IEEE 802.11ah and IEEE 802.11ad. An IEEE 802.11ah AP may conduct sectorized transmissions, while an IEEE 802.11 non-AP may conduct omni-directional transmissions); 
wherein in a case where the transmission device performs transmission by the directional mode with a plurality of directional beams, the method  comprises: determining, according to signal energy received in a beam region formed by the plurality of directional beams, busy/idle states of at least one channel on the plurality of directional beams; or determining, according to the signal energy received in the beam region formed by the plurality of directional beams, busy/idle states of at least one channel in the beam region formed by the plurality of directional beams (Xia: para. [0140 & 0136-0144] When sectorized transmissions are used with an antenna gain Ga dB, CCA sensitivity may be (-62-Ga) dBm for energy detection, (i.e., the CCA algorithm may indicate a busy channel with >90% probability within a 4 .mu.s observation window when the signal is received at (-62-Ga) dBm for energy detection). And para. [0072] For type 1 sectorized beam operation, the AP may transmit and receive using omni-transmission beams (omni beams) and sectorized-transmission beams (sectorized beams); or determining, according to signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel on the plurality of directional beams; or determining, according to the signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel in the beam region formed by the plurality of directional beams. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xia in the method of Si. One of ordinary skill in the art would be motivated to do so for it is (Xia: para. [0140]).

Regarding claim 26, Si and Xia teach the method of claim 1, wherein the predefined information comprises at least one of: a transmission mode, indication signaling, an information type (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information), frame structure information, a beam identifier (ID), a beamforming weight, a beam type, a beam pattern, a threshold value, an LBT mechanism indication, a time domain resource, a corresponding relationship between the time domain resource and a beam, a frequency domain resource, a frequency domain hopping manner, a channel reciprocity indication, data, a beam switching indication, or a transmission mode switching indication;
wherein the indication signaling comprises at least one of: physical layer downlink control Page 104842-4039-9324.1Application No.: 16/335,448Atty. Dkt. No. 118517-0151information (DCI) signaling (Si: para. [0013] DCI), or higher-layer radio resource control (RRC) signaling (Si: para. [0093] RRC); or wherein the information type (Si: para. [0125] control information), data (Si: para. [0125] data), a reference signal, or a traffic type (Si: para. [0100] indication information includes the type and/or the parameter configuration of the LBT process); or wherein the beam type comprises: a single-beam type mode (Xia: para. [0070-0072] Sectorization in WLAN systems may be implemented in accordance with IEEE 802.11ah and IEEE 802.11ad. An IEEE 802.11ah AP may conduct sectorized transmissions, while an IEEE 802.11 non-AP may conduct omni-directional transmissions) and a multi-beam type; or wherein the predefined information is determined in at least one of following manners: the predefined information is predefined, the predefined information is pre-agreed by a base station and a user equipment (UE), the predefined information is indicated through physical layer downlink control information (DCI) signaling (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information), or the predefined information is configured through higher-layer radio resource control (RRC) signaling. One of ordinary skill in the art would be motivated to do so for it is beneficial to allow multiple APs to transmit at the same time to each of its own group of STAs. (Xia: para. [0140]).

Regarding claim 104, Si teaches a data transmission apparatus (Si: Summary and para. [0108] terminal), comprising: a processor and a memory, wherein the processor is configured to execute instructions in the memory (Si: para. [0130 & 135] a computer program indicating related hardware, and the computer program includes instructions for performing some or all of the above steps. The computer program can be stored in a readable storage medium, which can be any form of storage medium) and Si and Xia disclose all the limitations as discussed in the rejection of claim 1, and therefore apparatus claim 104 rejected using the same rationales.

Regarding claim 106, Si and Xia teach the method of claim 1, wherein the directional mode comprises at least one of: a directional transmit beam, or a directional receive beam (Xia: para. 0072] For type 1 sectorized beam operation, the AP may transmit and receive using omni-transmission beams (omni beams) and sectorized-transmission beams (sectorized beams) [0073] A sectorized transmit beam may be used in conjunction with a sectorized receive beam.). One of ordinary skill in the art would be motivated to do so for it is beneficial to allow multiple APs to transmit at the same time to each of its own group of STAs. Simultaneous transmission from multiple APs may improve the area spectral efficiency of the underlying wireless network (Xia: para. [0140]).

Regarding claim 107, Si and Xia teach the method of claim 106, wherein for one transmission device, a relationship between the directional transmit beam and the directional receive beam comprises: the directional transmit beam being the same as the directional receive beam; or the directional transmit beam being different from the directional receive beam; or the directional transmit beam partially overlapping the directional receive beam (Xia: para. 0072] For type 1 sectorized beam operation, the AP may transmit and receive using omni-transmission beams (omni beams) and sectorized-transmission beams (sectorized beams) [0073] A sectorized transmit beam may be used in conjunction with a sectorized receive beam.). One of ordinary skill in the art would be motivated to do so for it is beneficial to allow multiple APs to transmit at the same time to each of its own group of STAs. Simultaneous transmission from multiple APs may improve the area spectral efficiency of the underlying wireless network (Xia: para. [0140]).

Claim 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si and Xia as applied to claim 1 above, and further in view of Tijink et al. US 20110263207 A1, hereinafter Tijink.
Regarding claim 114, Si and Xia teach the method of claim 1, wherein in a case where the transmission device performs transmission according to the directional mode (Xia: para. [0070-0072] Sectorization in WLAN systems may be implemented in accordance with IEEE 802.11ah and IEEE 802.11ad. An IEEE 802.11ah AP may conduct sectorized transmissions, while an IEEE 802.11 non-AP may conduct omni-directional transmissions), performing the transmission according to the (Xia: para. [0140 & 0136-0144] When sectorized transmissions are used with an antenna gain Ga dB, CCA sensitivity may be (-62-Ga) dBm for energy detection, (i.e., the CCA algorithm may indicate a busy channel with >90% probability within a 4 .mu.s observation window when the signal is received at (-62-Ga) dBm for energy detection). And para. [0072] For type 1 sectorized beam operation, the AP may transmit and receive using omni-transmission beams (omni beams) and sectorized-transmission beams (sectorized beams).
It is noted that Si and Xia do not explicitly disclose: performing the LBT mechanism before performing the transmission according to the directional mode.
However, Tijink from the same or similar fields of endeavor teaches the use of: performing the LBT mechanism before performing the transmission according to the directional mode (Tijink: para. [0018 & 0016] After checking whether the channel is free (LBT, Listen Before Talk), the entire radio communication of the transceiver 5 with the OBU 3 can be conducted via the directional antenna 7 and receives via the directional antenna 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tijink in the method of Si and Xia. One of ordinary skill in the art would be motivated to (Tijink: para. [0006]).

Claims 45, 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. US 20190116616 A1, hereinafter Si in view of Jeon et al. US 20110128948 A1, hereinafter Jeon, further in view of Xia et al. US 20160174206 A1, hereinafter Xia.
Regarding claim 45, Si teaches a data receiving method, comprising:

acquiring predefined information (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information); and
performing, based on the predefined information, information reception processing according to an mode (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information).
It is noted that Si does not explicitly disclose: information reception processing according to an omnidirectional mode or a directional mode.
However, Jeon from the same or similar fields of endeavor teaches the use of: information reception processing according to an omnidirectional mode or a directional mode (Jeon: para. [0043-0044] FIG. 3, station D first transmits a pseudo-carrier packet omni-directionally, and para. [0048] the remainder of the plurality of stations resume their data transmissions [S350]. the use of directional antenna forming links between and among individual ones of the plurality of stations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Jeon in the method of Si. One of ordinary skill in the art would be motivated to do so for a collision problem possibly caused by a random access in case of overlapped directional antenna beams linking pairs of stations can be solved and by which communication between those stations can be reliably performed (Jeon: para. [0062 & 0012] and Abstract).
It is noted that Si and Jeon do not explicitly disclose: wherein in a case where the transmission device performs transmission by the directional mode with a plurality of directional beams, the method comprises: determining, according to signal energy received in a beam region formed by the plurality of directional beams, busy/idle states of at least one channel on the plurality of directional beams; or determining, according to the signal energy received in the beam region formed by the plurality of directional beams, busy/idle states of at least one channel in the beam region formed by the plurality of directional beams; or determining, according to signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel on the plurality of directional beams; or determining, according to the signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel in the beam region formed by the plurality of directional beams.
However, Xia from the same or similar fields of endeavor teaches the use of: wherein in a case where the transmission device performs transmission by the directional mode with a plurality of directional beams, the method  comprises: determining, according to signal energy received in a beam region formed by the plurality of directional beams, busy/idle states of at least one channel on the plurality of directional beams; or determining, according to the signal energy received in the beam region formed by the plurality of directional beams, busy/idle states of at least one channel in the beam region formed by the plurality of directional beams (Xia: para. [0140 & 0136-0144] When sectorized transmissions are used with an antenna gain Ga dB, CCA sensitivity may be (-62-Ga) dBm for energy detection, (i.e., the CCA algorithm may indicate a busy channel with >90% probability within a 4 .mu.s observation window when the signal is received at (-62-Ga) dBm for energy detection). And para. [0072] For type 1 sectorized beam operation, the AP may transmit and receive using omni-transmission beams (omni beams) and sectorized-transmission beams (sectorized beams); or determining, according to signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel on the plurality of directional beams; or determining, according to the signal energy received in each of the plurality of directional beams, busy/idle states of the at least one channel in the beam region formed by the plurality of directional beams. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Xia in the method of Si and Jeon. One of ordinary skill in the art would be motivated to do so for it is beneficial to allow multiple APs to transmit at the same time to each of its own group of STAs. Simultaneous transmission from multiple APs may improve the area spectral efficiency of the underlying wireless network (Xia: para. [0140]).

Regarding claim 105, Si, Jeon, Xia  teach a data reception apparatus, comprising: a processor and a memory, wherein the processor is configured to execute instructions in the memory, and the instructions comprises instructions for executing the data receiving method of claim 45 (Si: para. [0130 & 135] a computer program indicating related hardware, and the computer program includes instructions for performing some or all of the above steps. The computer program can be stored in a readable storage medium, which can be any form of storage medium).

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si, Jeon, Xia   as applied to claim 45 above, and further in view of Wang et al. US 20180213571 A1, hereinafter Wang.
Regarding claim 47, Si, Jeon, Xia teach the method of claim 45, wherein before the reception device performs the information reception processing (Si: para. [0108-0110] the base station may indicate, through 2 bits in the downlink control information, whether the terminal performs LBT and the type of LBT. For example, the base station instructs, through the bit 00 in the subframe n, the terminal not to perform LBT when feeding back the ACK/NACK, or instructs, through the bit 01 in the subframe n, the terminal to perform the Type 2 of LBT when feeding back the ACK/NACK, or instructs, through the bit 10 in the subframe n, the terminal to perform the Type 4 of LBT when feeding back the ACK/NACK, where the bit 11 is in a reserved state and does not indicate any information), the method comprises: 
and it is noted that Si, Jeon, Xia do not explicitly disclose:
performing the LBT mechanism, or interference measurement; and performing predetermined processing based on an LBT result or an interference measurement result, wherein performing the predetermined processing based on the LBT result or the interference measurement result comprises: in a case where the LBT fails or succeeds, reporting the LBT result to a transmission device on a sending side; or in the case where the LBT fails or succeeds, sending an indication signal to the transmission device on the sending side; or in a case where the interference measurement result meets a predetermined threshold, reporting the interference measurement result to the transmission device; or in the case where the interference measurement result meets the predetermined threshold, sending an indication signal to the transmission device, or Page 11 4822-5697-1762.1Application No.: 16/335,448Atty. Dkt. No. 118517-0151 wherein performing the predetermined processing based on the LBT result or the interference measurement result comprises: in a case where the LBT fails, performing, by the reception device, a reception mode switching operation; or in a case where the interference measurement result meets a predetermined threshold, performing, by the 
However, Wang from the same or similar fields of endeavor teaches the use of: performing predetermined processing based on an LBT result or an interference measurement result, wherein performing the predetermined processing based on the LBT result or the interference measurement result comprises: in a case where the LBT fails or succeeds, reporting the LBT result to a transmission device on a sending side; or in the case where the LBT fails or succeeds, sending an indication signal to the transmission device on the sending side (Wang: para. [0021] and FIG. 2 wireless communication method 200 comprises a step 201 of performing a first LBT in a system bandwidth; a step 202 of performing a second LBT in an allocated bandwidth (e.g. PRACH); a step 203 of transmitting a signal in the allocated bandwidth if the first LBT is unsuccessful (the system bandwidth is busy) and the second LBT is successful (the allocated bandwidth is idle). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang in the method of Si, Jeon and Xia. One of ordinary skill in the art would be motivated to do so for provides an approach to facilitate UL multiplexing (Wang: para. [0003-0004]).

113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si, Jeon and Xia  as applied to claim 45 above, and further in view of Tijink et al. US 20110263207 A1, hereinafter Tijink.
Regarding claim 113, Si, Jeon, and Xia teach the method of claim 45, and Si, Jeon, and Xia do not explicitly teach wherein whether a reception device performs a listen-before-talk (LBT) mechanism before receiving information according to the omnidirectional mode or the directional mode is determined in one of following manners: predefinition; pre-agreement between a sending device and a reception device; indication through physical layer downlink control information (DCI) signaling; or indication through higher-layer radio resource control (RRC) signaling. 
However, Tijink from the same or similar fields of endeavor teaches the use of: wherein whether a reception device performs a listen-before-talk (LBT) mechanism before receiving information according to the omnidirectional mode or the directional mode (Tijink: para. [0018 & 0016] After checking whether the channel is free (LBT, Listen Before Talk), the entire radio communication of the transceiver 5 with the OBU 3 can be conducted via the directional antenna 7 and receives via the directional antenna 7) is determined in one of following manners: predefinition; pre-agreement between a sending device and a reception device (Tijink: para. [0016] transmit a channel reservation message RTS (request to send) in the channel selected for the directional radio communication with the OBU 3. The OBU 3 can answer with a channel reservation acknowledgement CTS (clear to send), for example, and other transceiver devices such as the transceiver device 10 can listen to one or both of the messages RTS, CTS and hold back from own transmissions during the estimated transmission time. And para. [0017] LBT and RTS functions can also be conducted in succession, i.e. the transceiver 5 checks whether the selected channel is free (LBT) in a first step, and then transmits the channel reservation message RTS in a second step); indication through physical layer downlink control information (DCI) signaling; or indication through higher-layer radio resource control (RRC) signaling. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tijink in the method of Si, Jeon and Xia. One of ordinary skill in the art would be motivated to do so for the transceiver is configured in order to first check whether the selected channel is free and then to transmit the channel reservation message, which results in a particularly low susceptibility to interference (Tijink: para. [0006]).

Allowable Subject Matter
Claims 7, 11, 19, 23, 108-112 and 115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 11, 19, 23, 26, 45, 47 and 104-115 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Chou US 10568136 B2 teaches FIG. 9 CP configuration message may include the assigned CP operating sub-band, the assigned CP operating time slot and describe the parameters of an omni-directional beam-forming pattern (e.g., the transmission power, the beam-forming weights, and the phase) of a CP beam (e.g., CP beam 816a or CP beam 816b in FIG. 8).
Yang et al. US 20190268939 A1 teaches in para. [0451] signal sent by the receiver is used for notifying the peripheral device that the channel is being used, so that the vicinity node or device stops transmitting information or changes the direction or range or power of the transmitting beam.
Nekovee US 20160353467 A1 para. [0051] teaches a directional beam may be defined as one in which the majority of the transmitted power is transmitted within a relatively narrow beam width. This contrasts with an isotropic beam in which the power is approximately equally transmitted in all directions.
Ansari et al. US 20190166563 A1 in para. [0160] teaches Measurements for determining the reference link qualities, LQ.sub.i, are performed using the different beamforming configurations (also referred to as beam candidates or beam patterns) for a given reference transmit power level, i.e., a value of .beta.
Choi et al. US 20150365973 A1 in para. [0155] teaches beam pattern change by an AP may involve signaling for informing an STA of beam pattern change. When STA-1 detects OBSS, STA-1 may set a sectorized beam pattern of uplink transmission thereof differently from a neighboring beam pattern or adjust transmission power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468